Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of May 2, 2017
(the “Effective Date”), by and among BioLargo, Inc., a Delaware corporation
(“BioLargo”), and BioLargo Development Corp., a California corporation (“BDC”
and collectively with BioLargo, “Company”), whose address is 14921 Chestnut St.,
Westminster, CA 92683, and Dennis P. Calvert (“Executive”), an individual, with
reference to the following:

 

A.     Executive has been the President and Chief Executive Officer of the
Company since 2002;

 

B.     Executive and the Company entered into an employment agreement dated
April 30, 2007, as amended December 28, 2012 (the “2007 Employment Agreement”);

 

B.     Executive and Company desire to enter into a new employment agreement on
the terms and subject to the conditions set forth in this Agreement.

 

C.     This Agreement replaces the 2007 Employment Agreement.

 

Accordingly, the parties agree as follows:

 

1.     EFFECTIVE DATE AND TERM. Unless sooner terminated as provided in this
Agreement, including as a result of Company’s early termination of this
Agreement as provided in Section 4 below, the Company shall employ Executive for
a term commencing on the Effective Date and expiring on the fifth (5th)
anniversary of the Effective Date (the “Expiration Date”). This Agreement shall
in all respects terminate on the Expiration Date, except for those obligations
of either party that are expressly stated to continue after such time or by
nature will continue after such time. The period beginning on the Effective Date
and ending on the earlier of the Expiration Date or the date Executive’s
employment under this Agreement actually terminates is referred to as the
“Term.”

 

2.     POSITION AND DUTIES.

 

2.1     General Duties. Executive shall serve the Company as its President and
Chief Executive Officer, and in such capacity shall be one of the Company’s
senior executive officers. Executive’s duties shall be consistent with such
position. In carrying out his duties, Executive shall use Executive’s best
efforts, skills, judgment and abilities, and shall at all times promote
Company’s interests and perform and discharge well and faithfully, those duties.
Executive shall report directly to the Company’s Board of Directors. In acting
on Company’s behalf, Executive shall observe and be governed by all of Company’s
rules and policies. During the Term, the Company shall cause to have Executive
be nominated for election as a director to serve on its Board of Directors.

 

2.2     Full Time Employment. At all times during the Term, Executive shall
devote Executive’s full business time, attention and energies to Company’s
business, and shall furnish services for Company and for its subsidiaries,
affiliates and divisions. During the Term, Executive shall not engage in any
activity that would materially interfere with or adversely affect Executive’s
performance of Executive’s duties under this Agreement or which could reasonably
be expected to be competitive with or adverse to the business of Company or any
of its subsidiaries, affiliates or divisions.

 

 
- 1 -

--------------------------------------------------------------------------------

 

 

2.3     Place of Performance. In connection with Executive’s employment under
this Agreement, Executive shall be based at Company’s office located in
Westminster, California.

 

 

3.

COMPENSATION.

 

3.1     “Compensation”. “Compensation” means the Base Salary (as defined below)
and bonus, if any, pursuant to this Section 3.

 

3.2     Base Salary. For all services rendered pursuant to this Agreement to the
Company or any of its subsidiaries or affiliated entities, commencing on the
Effective Date Executive shall receive a base salary (as may be adjusted from
time to time, the “Base Salary”) equal to the current rate of pay of $288,603
annually.

 

3.3     Bonus. Executive shall be eligible to receive a bonus in such amount,
and from time to time, as determined by the Compensation Committee of the Board
of Directors in its sole and absolute discretion.

 

3.4     Benefits. Executive shall be eligible to receive the following benefits
during the Term, at such time as such benefits are made available to the senior
employees of the Company generally:

 

3.4.1     Heath Insurance Premium Payments for Executive and Executive’s
immediate family;

 

3.4.2     Car Allowance of $800 per month in arrears;

 

3.4.3     Paid Vacation of four weeks per year, on a “use it or lose it basis”
such that any vacation unused by March 1st of the following calendar year are
forever forfeited;

 

3.4.4     Life insurance for the benefit of his estate, as determined by the
Company;

 

3.4.5     Disability Insurance; and

 

3.4.6     Participation in the Company’s stock option plan as determined by the
Compensation Committee of the Board of Directors in its sole, full and absolute
discretion, such participation to be in addition to the stock option grant
provided for pursuant to Section 3A below.

 

3.5     Expenses. Company shall reimburse Executive for all reasonable and
ordinary expenses determined in Company’s sole discretion that Executive incurs
or pays during the Term in performing Executive’s services under this Agreement.
Company shall, however, be required to make any such reimbursement only after
Executive presents appropriate written expense statements, vouchers or such
other supporting information in accordance with Company’s reimbursement
policies, as Company may adopt from time to time. Company shall notify Executive
of any dispute with respect to any such expenses within three months of any
request for reimbursement or the expense shall be classified as non-recoverable.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

3.5.1     Company will supply one credit or debit card in the Company name and
Executive name drawn on the Company bank, to Executive in lieu of expense
advances, subject always to the requirements set forth above.

 

3.5.2     Reimbursement in general shall be in arrears and payable within 30
days of submission to the Company.

 

3.6       Payment of Compensation. All Compensation and other amounts payable to
Executive under this Agreement, whether for a period during or after the Term,
shall be paid in such installments and on such schedule as Company may from time
to time implement for general payroll purposes, provided that the Base Salary
shall be paid at least monthly. Any Base Salary required to be paid to Executive
upon a termination of Executive’s employment in excess of amounts accrued
through the Date of Termination (as defined below) shall be paid in the same
manner that Base Salary is paid during the Term, but not more than 30 days from
the Date of Termination. Any payments made by the Company shall be designated by
the Company as applied towards base compensation, bonus payment or other
remuneration as the case may be. Any payments made prior to the effective date
of this Agreement shall not be applied to any calculations called for in this
Agreement.

 

3A.     STOCK OPTION GRANT.

 

3A.1.     Terms. The Company shall issue Executive an option (the “Option”) to
purchase 3,731,322 shares (the “Option Shares”) of BioLargo’s common stock, such
Option being a key inducement for Executive to enter into this Agreement. The
Option shall be a non-qualified stock option, shall be exercisable at the
closing price of the Company’s common stock on the effective date of this
Agreement, shall be exercisable for ten years from the date of grant and shall
vest over time so long as this Agreement has not been terminated, as follows:

 

First anniversary of the date of this Agreement

746,264

Second anniversary of the date of this Agreement

746,264

Third anniversary of the date of this Agreement

746,264

Fourth anniversary of the date of this Agreement

746,264

Fifth anniversary of the date of this Agreement

746,266

 

Consistent with the foregoing, the precise terms and conditions of the agreement
evidencing the Option (the “Stock Option Agreement”) to be entered into between
the Company and the Executive shall be as determined by the Board of Directors
and/or its Compensation Committee.

 

3A.2     Legends. The Stock Option Agreement and each stock certificate
evidencing any Option Shares, shall bear a legend substantially in the following
form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE SECURITIES LAWS (COLLECTIVELY,
“SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

3A.3.     Acceleration Upon Change of Control. Notwithstanding the provisions of
Section 3A.1 above, any portion of the Option which has not yet vested shall be
immediately vested in the event of, and prior to, a Change of Control. For
purposes of this Agreement, “Change of Control” means the occurrence of one or
more of the following events:

 

(i)    the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than fifty percent
(50%) of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation or other reorganization;

 

(ii)    the sale, transfer or other disposition of all or substantially all of
the Company’s assets;

           

(iii)    a change in the composition of the board of directors of BioLargo (or
any successor parent corporation), as a result of which fewer than fifty percent
(50%) of the incumbent directors are directors who either (A) had been directors
of the Company on the date twenty-four (24) months prior to the date of the
event that may constitute a Change of Control (the “original directors”) or (B)
were elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the aggregate of the original directors who were still
in office at the time of the election or nomination and the directors whose
election or nomination was previously so approved; or

 

(iv)    any transaction as a result of which any Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing at
least fifty percent (50%) of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this subparagraph (iv), the
term “Person” shall exclude (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a subsidiary of the Company and
(B) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

 

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

 

3B.

STOCK GRANT.

 

3B.1.     Terms. The Company shall issue Executive One Million Five Hundred
Thousand (1,500,000) shares of its common stock. These shares will be subject to
“cliff” vesting according to a lock-up agreement in form of Exhibit A.

 

3B.2     Legends. The shares shall bear a legend substantially in the following
form:

 

THESE SECURITIES ARE SUBJECT TO A LOCK-UP AGREEMENT PROHIBITING THEIR TRANSFER.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE SECURITIES LAWS (COLLECTIVELY,
“SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

 

4.

TERMINATION AND COMPENSATION UPON TERMINATION.

 

4.1     Definitions.

 

4.1.1     “Date of Termination” has the following meaning: (a) in the case of a
termination of Executive’s employment pursuant to this Agreement due to
Executive’s death or Disability (as defined below), the date Executive dies or
the date on which it is determined that Executive has suffered a Disability, as
applicable; and (b) in the case of any other termination of Executive’s
employment pursuant to this Agreement, the date specified for termination of
Executive’s employment in the Notice of Termination (as defined below), provided
that the date specified shall be no earlier than the time the Notice of
Termination is delivered.

 

4.1.2     “Notice of Termination” means a written document delivered by the
party terminating this Agreement to the other party that specifies (i) the
section of this Agreement pursuant to which termination is being made and (ii)
the effective date of the termination (the “Date of Termination”).

 

4.2     Effectiveness of Termination. Termination of Executive’s employment, for
any reason, shall be effective upon the Date of Termination. On the Date of
Termination, this Agreement shall forever terminate, subject to Section 4.9.2.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

4.3     Death. Upon Executive’s death, this Agreement shall automatically
forever terminate.

 

4.4     Disability. Company may, acting in its sole and absolute discretion,
terminate Executive’s employment under this Agreement because of Executive’s
Disability by delivering to Executive of a Notice of Termination. For purposes
of this Agreement, “Disability” means Executive’s physical or mental incapacity
or illness rendering Executive unable to perform Executive’s duties under this
Agreement on a long-term basis (i) as evidenced by Executive’s failure or
inability to perform Executive’s duties under this Agreement for a total of 120
days in any 360 day period, or (ii) as determined by an independent and licensed
physician whom Company selects, or (iii) as determined without recourse by the
Company’s disability insurance carrier.

 

4.5     Termination for Cause. Company may at any time terminate Executive’s
employment for Cause by delivering to Executive a Notice of Termination. For
purposes of this Agreement, “Cause” means that Executive has (i) engaged in
willful misconduct in connection with the Company’s business; or (ii) been
convicted of, or plead guilty or nolo contendre in connection with, fraud or any
crime that constitutes a felony or that involves moral turpitude or theft.

 

4.6     Voluntary Termination. Executive may terminate Executive’s employment
with Company at any time, for any reason whatsoever, by giving Company a Notice
of Termination.

 

4.7     Involuntary Termination. Company may terminate this Agreement in
conjunction with a merger, acquisition, bankruptcy or dissolution of the
Company. Any termination pursuant to this paragraph shall cause any unvested
options held by Executive to immediately vest and Company shall pay Executive
the amounts provided for in Section 4.9 below.

 

4.8     Payment Upon Termination. If Executive’s employment under this Agreement
is terminated:

 

4.8.1     by Company pursuant to Section 4.7 (but only in the event of a merger
or acquisition), Executive shall be entitled to receive (i) all Compensation
that has accrued through the Date of Termination, plus (ii) a severance payment
equal to one year’s Compensation, plus the greater of (A) an additional one half
year’s Compensation for each year of full service since the Effective Date or
(B) an additional one half year’s Compensation for each full year of the Term
remaining at the Date of such termination; provided, however, that if at any
time while Company is required to pay severance to Executive pursuant to clause
(ii) of this paragraph any event occurs that would cause the termination of
Executive’s employment (for example, Executive dies) or give rise to the right
of Company to terminate this Agreement for Cause or due to Executive’s
Disability were Executive still employed pursuant to this Agreement, then
Company’s obligation to pay such severance shall thereupon immediately
terminate; or

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

4.8.2     for any other reason except for termination pursuant to Section 4.7,
Executive (or in the case of Executive’s death, Executive’s estate or other
legal representative) shall only be entitled to receive the Compensation accrued
through the Date of Termination.

 

4.9     Effect of Termination.

 

4.9.1     The amounts payable to Executive pursuant to Section 4.9 upon a
termination of Executive’s employment shall upon payment constitute full and
complete satisfaction of Company’s obligations to Executive in connection with
this Agreement and Company’s employment of Executive. Executive shall have no
further rights or remedies with respect to or against Company in connection with
this Agreement or Company’s employment of Executive.

4.9.2     Notwithstanding anything to the contrary in this Agreement,
Executive’s representations, warranties, covenants, duties and other obligations
set forth under Sections 5, 6, 7 and 11 of this Agreement shall survive and
continue after any termination of this Agreement, regardless of the reason for
the termination.

 

4.10     Parachute Tax Gross-Up. To the extent that the grant, payment or
acceleration of payment of any amount under this Agreement (a “Benefit”) is
subject to golden parachute excise tax under Section 4999(a) of the Code (a
“Parachute Tax”), Company shall pay Executive an amount of cash (the “Gross-Up
Amount”) such that the “net” Benefit received by Executive under this Agreement,
after paying all applicable Parachute Taxes (including those on the Gross-Up
Amount) and any federal or state taxes on the Gross-Up Amount, shall be equal to
the Benefit that Executive would have received if such Parachute Tax had not
been applicable.

 

 

5.

WORK MADE FOR HIRE

 

5.1     Executive and/or designates of the Executive shall promptly and fully
inform the Company of, and disclose to the Company, any and all ideas,
processes, trademarks, trade names, service marks, service mark applications,
copyrights, mask work rights, fictitious business names, technology, patents,
know-how, trade secrets, computer programs, original works of authorship,
formulae, concepts, themes, inventions, designs, creations, new works,
derivative works and discoveries, and all applications, improvements, rights and
claims related to any the foregoing, and all other intellectual property,
proprietary rights and work product, whether or not patentable or copyrightable,
registered or unregistered or domestic or foreign, and whether or not relating
to a published work, that Executive develops, makes, creates, conceives or
reduces to practice during the Term, whether alone or in collaboration with
others (collectively, “Invention Ideas”). Executive hereby assigns to the
Company exclusively in perpetuity throughout the world all right, title and
interest (choate or inchoate) in (i) the Invention Ideas, (ii) all precursors,
portions and work in progress with respect thereto and all inventions, works of
authorship, mask works, technology, information, know-how, materials and tools
relating thereto or to the development, support or maintenance thereof and (iii)
all copyrights, patent rights, trade secret rights, trademark rights, mask works
rights, sui generis database rights and all other intellectual and industrial
property rights of any sort and all business, contract rights, causes of action,
and goodwill in, incorporated or embodied in, used to develop, or related to any
of the foregoing (collectively "Intellectual Property").. All copyrightable
Invention Ideas are intended by Executive to be a “work-made-for-hire” by
Executive for Company and owned by Company pursuant to Section 201 (b) of Title
17 of the United States Code

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

Executive shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the Company may
reasonably request in order to obtain patent or copyright registration on all
Invention Ideas and Intellectual Property, and shall execute and deliver all
documents, instruments and agreements, including the formal execution of an
assignment of copyright and/or patent application or issued patent, and do all
things necessary or requested by the Company, in order to enable Company to
ultimately and finally obtain and enforce full and exclusive title to all
Invention Ideas and Intellectual Property and all rights assigned pursuant to
this Section 5. Executive hereby appoints the Company as Executive’s irrevocable
attorney-in-fact for the purpose of executing and delivering all such documents,
instruments and agreements, and performing all such acts, with the same legal
force and effect as if executed and delivered and taken by Executive.

 

5.2     If for any reason the foregoing assignment is determined to be
unenforceable Executive grants to Company a perpetual, irrevocable, worldwide,
royalty-free, exclusive, sub-licensable right and license to exploit and
exercise all such Invention Ideas and Intellectual Property.

 

5.3     Because of the difficulty of establishing when Executive first conceives
of or develops Intellectual Property, proprietary rights or work product or
whether such Intellectual Property, proprietary rights or work product results
from access to Company’s confidential and proprietary information or equipment,
facilities or data, Executive agrees that any Intellectual Property, proprietary
rights and work product shall be presumed to be an Invention Idea if it is
conceived, developed, used, sold, exploited or reduced to practice by Executive
or with the aid of Executive within one year after the normal termination of
Executive’s employment with Company. Executive can rebut that presumption if
Executive proves that the intellectual property, proprietary rights and work
product (i) was first conceived or developed after termination of Executive’s
employment with and by Company; (ii) was conceived or developed entirely on
Executive’s own time without using Company’s equipment, supplies, facilities or
confidential and proprietary information; and (iii) did not result from any work
performed by Executive for or on behalf of Company. .

 

5.4     Executive acknowledges that there is no intellectual property,
proprietary right or work product that Executive desires not to be deemed
Invention Ideas or Intellectual Property and thus to exclude from the above
provisions of this Agreement. To the best of Executive’s knowledge, there is no
other existing contract in conflict with this Agreement or any other contract to
assign ideas, processes, trademarks, service marks, inventions, technology,
computer programs, original works of authorship, designs, formulas, discoveries,
patents or copyrights that is now in existence between Executive and any other
person or entity.

 

5.5     This Section 5 shall not operate to require Executive to assign to
Company any of Executive’s rights to inventions, intellectual properties or work
products that would not be assignable under the provisions of California Labor
Code Section 2870. Executive represents and warrants to Company that this
paragraph constitutes Company’s written notification to Executive of the
provisions of Section 2870 of the California Labor Code, and Executive
represents and warrants to Company that Executive has reviewed Section 2870 of
the California Labor Code.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

 

6.

UNFAIR COMPETITION AND PROTECTION OF PROPRIETARY INFORMATION.

 

6.1     Executive shall not at any time (including after Executive’s employment
with Company terminates) divulge, furnish or make accessible to anyone any of
Company’s Proprietary Information, or use in any way any of Company’s
Proprietary Information other than as reasonably required to perform Executive’s
duties under this Agreement. Executive shall not undertake any other acts or
omissions that would reduce the value to Company of Company’s Proprietary
Information. The restrictions on Executive’s use of Company’s Proprietary
Information shall not apply to knowledge or information that Executive can prove
is part of the public domain through no fault of Executive. Executive agrees
that such restrictions are fair and reasonable.

 

6.2     Executive agrees that Company’s Proprietary Information constitutes a
unique and valuable asset of Company that Company acquired at great time and
expense, and which is secret and confidential and will only be available to or
communicated to Executive in confidence in the course of Executive’s provision
of services to Company. Executive also agrees that any disclosure or other use
of Company’s Proprietary Information other than for Company’s sole benefit would
be wrongful, would constitute unfair competition and will cause irreparable and
incalculable harm to Company and to its subsidiaries, affiliates and divisions.
In addition to all other remedies Company may have, it shall have the right to
seek and obtain appropriate injunctive and other equitable relief, including
emergency relief, to prevent any violations of this Section 6.

 

6.3     Executive agrees that Company’s employees constitute a valuable asset of
Company. Executive agrees that Executive shall not, during the Term and for a
period of two years thereafter, directly or indirectly, for Executive or on
behalf of any other person or entity, solicit any person who was an employee of
or consultant to Company (at any time while Executive is performing any services
for Company, or at any time within twelve months prior to or after such
solicitation) for a competing business or otherwise induce or attempt to induce
any such persons to terminate their employment or relationship with Company or
otherwise to disrupt or interfere, or attempt to disrupt or interfere, with
Company’s employment or relationships with such persons. Executive agrees that
any such solicitation, inducement or interference would be wrongful and would
constitute unfair competition, and will cause irreparable and incalculable harm
to Company. Further, Executive shall not engage in any other unfair competition
with Company. Executive agrees that such restrictions are fair and reasonable.

 

6.4     Executive recognizes and agrees that Executive has no expectation of
privacy with respect to Company’s telecommunications, networking or information
processing systems (including stored computer files, e-mail messages and voice
messages), and that Executive’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

6.5     As used in this Agreement, “Company’s Proprietary Information” means any
knowledge, trade secrets (including “trade secrets” as defined in Section 3426.1
of the California Civil Code), Invention Ideas, proprietary rights or
proprietary information, intangible assets or property, and other intellectual
property (whether or not copyrighted or copyrightable or patented or
patentable), information and materials (including processes, trademarks, trade
names, service marks, service mark applications, copyrights, mask work rights,
technology, patents, patent applications and works of authorship), in whatever
form, including electronic form, and all goodwill relating or appurtenant
thereto, owned or licensed by Company or any of its subsidiaries, affiliates or
divisions, or directly or indirectly useful in any aspect of the business of
Company or its subsidiaries, affiliates or divisions, whether or not marked as
confidential or proprietary and whether developed by Executive, by Company or
its subsidiaries, affiliates or divisions or by others. Without limiting the
foregoing, Company’s Proprietary Information includes (a) the names, locations,
practices and requirements of any of Company’s customers, prospective customers,
vendors, suppliers and personnel and any other persons having a business
relationship with Company; (b) confidential or secret development or research
work of Company or its subsidiaries, affiliates or divisions, including
information concerning any future or proposed services or products; (c)
Company’s accounting, cost, revenue and other financial records and documents
and the contents thereof; (d) Company’s documents, contracts, agreements,
correspondence and other similar business records; (e) confidential or secret
designs, software code, know how, processes, formulae, plans and devices; and
(f) any other confidential or secret aspect of the business of Company or its
subsidiaries, affiliates or divisions.

 

7.     RESTRICTION OF EXECUTIVE’S ACTIVITIES. During the Term, including any
period during which the Company is making any payments to Executive pursuant to
this Agreement, neither Executive nor any person or entity acting with or on
Executive’s behalf, nor any person or entity under the control of or affiliated
with Executive, shall, directly or indirectly, in any way Compete with the
Company. Executive agrees that, if Executive has any business to transact on
Executive’s own account that is similar to the business entrusted to Executive
by Company, Executive shall notify Company and always give preference to
Company’s business. Executive agrees that such restrictions are fair and
reasonable. For purposes of this Agreement, “Compete” means doing any of the
following: (i) selling products or services to any person or entity that was or
is (at any time, including during the Term and the period when the provisions of
this paragraph are in effect) a client or customer of Company (or its
subsidiaries, affiliates or divisions) or on a list of prospective clients or
customers of Company, or calling on, soliciting, taking away or accepting any
such person or entity as a client or customer, or any attempt or offer to do any
of the foregoing; (ii) entering into, or any attempt or offer to enter into, any
business, enterprise or activity that is in any way similar to or otherwise
competitive with the business that the Company (or its subsidiaries, affiliates
or divisions) conducted at any time during the Term or any time the provisions
of this paragraph are in effect, or (iii) directly or indirectly assisting any
person or entity to take or attempt or offer to take any of the actions
described in the foregoing clauses (i) or (ii).

 

8.     NOTICES. Any notice, statement, request or consent made hereunder shall
be in writing and shall be given as follows: (a) to Executive by Federal
Express, or any other nationally (US and Canada) recognized overnight carrier,
addressed to Executive at his address stated as set forth in the preamble
paragraph of this Agreement or at such other address as Executive may designate
by notice to Company as provided herein, and (b) to Company by Federal Express
or any other nationally (US and Canada) recognized overnight carrier to
Company’s s address stated as set forth in the preamble paragraph of this
Agreement or to such other address as Company may designate by notice to
Executive as provided herein. Any such communication shall be deemed to have
been given to Executive or Company on the first business day following that
mailing. In addition, any such communication may also be given by (i) personal
delivery which shall be deemed to have been given upon receipt; (ii) facsimile
which shall be deemed to have been given upon telephonic confirmation of
successful transmission; or (iii) first class certified mail, return receipt
requested, postage prepaid, addressed to the party to whom that notice is to be
given and when notice is given in this manner it shall be deemed received on the
seventh day after that notice was deposited with the United States Postal
Service or Post Canada.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

 

9.

ASSIGNMENT; SUCCESSORS

 

9.1     By Company. This Agreement is fully assignable by Company to any person
or entity, including any successor entity; provided, however, that any such
person or entity shall assume Company’s obligations under this Agreement in
accordance with its terms.

 

9.2      By Executive. Executive may not assign this Agreement or any part of
this Agreement without Company’s prior written consent, which consent may be
given or withheld by Company acting in its sole and absolute discretion.

 

 

10.

REMEDIES.

 

10.1     Uniform Trade Secrets Act. If Executive breaches any provision of
Section 6 of this Agreement, Company shall have the right to invoke any and all
remedies provided under the California Uniform Trade Secrets Act (California
Civil Code §§3426, et seq.) or other statutes or common law remedies of similar
effect.

 

10.2     Non-Exclusive Remedies. The remedies provided to Company in this
Section 10 are cumulative, and not exclusive, of any other remedies that may be
available to Company.

 

11.         NO CONFLICT. Executive represents and warrants that neither his
execution of this Agreement nor his performance under this Agreement will (i)
violate, conflict with or result in a breach of any provision of, or constitute
a default (or an event that, with notice or lapse of time, or both, would
constitute a default) under, any contract or other obligation to which Executive
is a party or by which he is bound; or (ii) violate any judgment or other order
applicable to Executive. Executive shall indemnify, defend and hold harmless
Company from and against any and all claims, liabilities, lawsuits, judgments,
losses, costs, fees and expenses (including reasonable attorneys’ fees, costs
and expenses) that Company or any of its agents, affiliates, employees,
shareholders, officers or directors may suffer or incur as a result of
Executive’s breach or alleged or threatened breach of any of the representations
and warranties set forth in this paragraph.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

 

12.

GENERAL.

 

12.1     Captions. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

12.2     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with regard to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties.

 

12.3     Amendments; Waivers. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants of this
Agreement may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance. The
failure of either party at any time or times to require performance of any
provision of this Agreement shall in no manner affect such party’s right at a
later time to enforce such performance. No waiver by either party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

 

12.4     No Other Representations. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.

 

12.5     Severability. If any of the provisions of this Agreement (including
Section 10) are determined to be unlawful or otherwise unenforceable, in whole
or in part, such determination shall not affect the validity of the remainder of
this Agreement, and this Agreement shall be reformed to the extent necessary to
carry out its provisions to the greatest extent possible and, with respect to
reformation of any provision of Section 10, to ensure that the resolution of all
conflicts between the parties (including those arising out of statutory claims)
shall be resolved by neutral, binding arbitration. If a court should find that
any provision set forth in Section 10 is not absolutely binding, the parties
intend that any arbitration decision and award with respect to this Agreement be
fully admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.

 

12.6     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement, to produce or account for more than
one such counterpart.

 

12.7     Withholding. Notwithstanding anything in this Agreement to the
contrary, all payments that Company is required to make under this Agreement to
Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

12.8     Tax Consequences. Company shall have no obligation to any person
entitled to the benefits of this Agreement with respect to any tax obligation
any such person incurs as a result of or attributable to this Agreement,
including any supplemental agreements, stock option plans or employee benefit
plans, or arising from any payments made or to be made under this Agreement or
thereunder.

 

12.9     Consent to Jurisdiction. The parties to this Agreement agree that all
actions or proceedings arising directly or indirectly from this Agreement shall
be litigated in courts having a situs within Orange County, California; hereby
consent to the jurisdiction of any local, state or federal court in which such
an action or proceeding is commenced that is located in Orange County,
California; agree not to disturb such choice of forum (including waiving any
argument that venue in any such forum is not convenient); agree that any
litigation initiated by any party hereto in connection with this Agreement may
be venued in either the state or federal courts located in Orange County,
California; agree that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law; and waive the personal service of any
and all process upon them and consent that all such service of process may be
made by certified or registered mail, return receipt requested, addressed to the
respective parties at the address set forth above.

 

12.10     Gender References. References in this Agreement to any gender shall
include the masculine, feminine and neuter genders.

 

12.11     Construction. In all instances when appearing in this Agreement, the
terms “including,” “include” and “includes” shall be deemed to be followed by
“without limitation.”

 

12.12     Termination of 2007 Employment Agreement. The 2007 Employment
Agreement is hereby terminated and shall be of no further force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

BIOLARGO, INC.

 

           /s/ Charles K. Dargan, II

By: ______________________

Name: Charles K. Dargan, II

Title: CFO

 

 

BIOLARGO DEVELOPMENT CORP.

 

           /s/ Charles K. Dargan, II

By:______________________

Name: Charles K. Dargan, II

Title: CFO

 

 

 

Executive:

 

           /s/Dennis P. Calvert

__________________________

Dennis P. Calvert

 

 

 
- 13 -

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

FORM OF LOCK-UP AGREEMENT

 

This Lock-Up Agreement (“Agreement”) is made and entered into as of May 2, 2017
between BioLargo, Inc., a Delaware corporation (“BioLargo” or “Company”) and
Dennis P. Calvert (“Calvert”), with respect to the following facts:

 

RECITALS

 

A.     Calvert has been employed as the Company’s President and Chief Executive
since 2002, and concurrently with the executive of this Agreement, has executed
a new employment agreement to continue in those roles;

 

B.     Calvert’s new employment agreement provides for the issuance of 1,500,000
shares of common stock, subject to the restrictions set forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties hereto hereby agree as follows.

 

1.     Restriction on Transfer of Shares. Except as permitted in Paragraph 2
below, Calvert covenants and agrees for himself that he shall not offer, sell,
contract to sell, pledge, hypothecate, grant any option to purchase or otherwise
directly or indirectly dispose of or transfer the BioLargo Shares (defined
below), or enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the BioLargo
Shares (collectively, the “Restrictions”) until the earliest to occur of: (i)
the consummation of a sale (in a single transaction or in a series of related
transactions) of BioLargo by means of a sale of (a) a majority of the then
outstanding common stock of BioLargo (whether by merger, consolidation, sale or
transfer of common stock, reorganization, recapitalization or otherwise) or (b)
all or substantially all of the assets of BioLargo; and (ii) the successful
commercialization of BioLargo’s products or technologies as demonstrated by its
receipt of at least $3,000,000 in cash, or the recognition of $3,000,000 in
revenue, over a 12-month period from the sale of products and/or the license of
technology; and (iii) the Company’s breach of the employment agreement between
the Company and Calvert dated May 2, 2017 and resulting in Calvert’s
termination.

 

2.     Permitted Transfers. Notwithstanding the foregoing, Calvert may transfer
(a “Permitted Transfer”) the BioLargo Shares by will or intestate succession
upon death.

 

3.     Vesting. The BioLargo Shares are unvested at time of grant, and shall
only vest upon removal of the Restrictions set forth in Paragraph 1.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

4.     BioLargo Shares. As used herein, “BioLargo Shares” means the 1,500,000
shares issued to Calvert upon the execution of his employment agreement dated
May 2, 2017.

 

5.     Compliance with Securities Laws.

 

(a)     Calvert acknowledges and agrees that none of the BioLargo Shares will be
registered, and none of BioLargo Shares will have registration rights. All
certificates evidencing the BioLargo will bear a legend substantially in the
following form:

 

THESE SECURITIES ARE SUBJECT TO A LOCK-UP AGREEMENT PROHIBITING THEIR TRANSFER.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE SECURITIES LAWS (COLLECTIVELY,
“SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS
REGISTERED OR QUALIFIED FOR SALE UNDER ALL APPLICABLE SECURITIES LAWS OR UNLESS,
IN THE OPINION OF COUNSEL SATISFACTORY TO THE ISSUER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, ANY SUCH OFFER, SALE OR OTHER TRANSFER IS EXEMPT
FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

(b)     Notwithstanding anything contained in this Agreement to the contrary, no
Permitted Transfer shall take place, and the Company shall not recognize any
otherwise Permitted Transfer on the books and records of the Company, including
without limitation its stock ledger, and shall not recognize a transferee of any
otherwise Permitted Transfer as a stockholder of the Company, without full
compliance with Federal and applicable state securities laws, including without
limitation the furnishing of opinions requested by the Company.

 

6.     Further Assurances. The parties hereto shall execute, acknowledge and
deliver any further documents, instruments, or other assurances and shall take
any other action consistent with the terms of this Agreement that may be
reasonably requested by any other party or its counsel for the purpose of
confirming or effectuating any of the provisions provided by, and transactions
contemplated and permitted by, this Agreement.

 

7.     Binding Effect. This Agreement and any amendment hereto, shall be binding
upon the parties hereto, their successors, heirs, next of kin, executors,
administrators, personal representatives, legal representatives, assignees,
creditors, including receivers, and all other persons.

 

8.     Attorneys’ Fees. In any legal proceeding arising out of this Agreement,
including with respect to any instrument, document or agreement made under or in
connection with this Agreement, the prevailing party shall be entitled to
recover its costs and reasonable attorneys’ fees and expense.

 

9.     Entire Agreement. This Agreement, and any related agreement referred to
herein, constitutes the entire agreement between the parties hereto with respect
to the subject matter hereof. This Agreement supersedes and replaces all prior
understandings and agreements between the parties hereto, whether written or
oral, express or implied, with respect to the subject matter hereof.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

10.     Amendment and Modification. This Agreement may be amended or modified at
any time or times only by unanimous written agreement of all parties to this
agreement.

 

11.     Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. Further, if
a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable as written, such court may interpret,
construe, rewrite or revise such provision, to the fullest extent allowed by
law, so as to make it valid and enforceable consistent with the intent of the
parties hereto.

 

12.     Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed to be an original
as against any party hereto whose signature appears hereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Lock-Up
Agreement, to be effective as of the date first written above.

 

 

BIOLARGO, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Charles K. Dargan, II, Chief Financial Officer 

 

 

 

 

 

  CALVERT:                             Dennis P. Calvert  

 

 

- 16 -